SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2010 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 84-0617466 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Section 5Corporate Governance and Management Item 5.02Appointment of Principal Officers On June 9, 2010, 2009, Tri-Valley Corporation appointed Michael P. Stark to be its Vice President of Exploration, filling a position that has been vacant since 2008.A press release announcing Mr. Stark’s appointment is attached. Tri-Valley and Mr. Stark have entered into a letter agreement concerning his employment, by which Mr. Stark will be paid a monthly salary of $18,750 and will receive options to purchase 150,000 shares of Tri-Valley’s common stock which vest incrementally over the next four years.He will receive the insurance and retirement benefits that are generally available to Tri-Valley employees. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 11, 2010 TRI-VALLEY CORPORATION /s/ John E. Durbin John E. Durbin, Chief Financial Officer
